Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending.
Claims 3, 9, 11, and 16-21 were withdrawn from further consideration (see below).
Claims 1-2, 4-8, 10, and 12-15 are under consideration. 

Election/Restrictions
Applicant’s election of amino acid 1-50 of SEQ ID NO: 2 for first domain; amino acid 31-45 of SEQ ID NO: 4 for second domain; amino acid 66-85 of SEQ ID NO: 2 for third domain; amino acid 86-102 of SEQ ID NO: 2 for fourth domain; amino acid 87-99 of SEQ ID NO: 4 for fifth domain; and amino acid 100-116 of SEQ ID NO: 4 for sixth domain for Species Election I; and homodimer for Species Election II, in the reply filed on 08 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 9, 11, and 16-21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 October 2021.  


Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “selected from a group consisting of” in line 5, 9, 13, 17, 21 and 25 should read “selected from the group consisting of”. Appropriate correction is required.

Claim(s) 10 is/are objected to because of the following informalities: since wherein-clause of claim 2 explains the meaning of algorithm and does not change the claim scope of claim 1, claim 10 has same claim scope as claim 8. It is suggested that Applicant cancel claim 10. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 4, 6-8, 10, 12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  
Claim Analysis 
The instant claims are drawn to a chimeric polypeptide which has at least 95% sequence identity to an amino acid sequence comprising a first, a second, a third, a fourth, a fifth, and a sixth domains of amino acid residues, wherein the six domains are derived from BMP-6 (SEQ ID NO: 2) and activin (SEQ ID NO: 4, 6, 8, and 10).
The instant specification disclosed a single species activin/BMP-6 chimera AB604 (example 2 and figure 5; SEQ ID NO: 12). However, only one species activin/BMP-6 chimera AB604 cannot be considered as a representative number of species falling within the scope of genus of chimeric polypeptide comprising all possible combination of amino acid residues for the six domains as claimed in instant claims.
Furthermore, instant claims 1 and 6-7 recite “at least 95% sequence identity” and “at least 97% sequence identity”, respectively. Since instant specification only disclosed a single species polypeptide AB604 (SEQ ID NO: 12), one of ordinary skill in the art 
Even though claim 4 and 12 specify specific sequences for the first, second, third, fourth, fifth, and sixth domains, claim 4 and 12 encompass chimeric polypeptide which has at least 95% sequence identity to AB604 due to its dependency on claim 1 and because claim 1 recites “95% sequence identity”.  Since instant specification only disclosed a single species polypeptide AB604 (SEQ ID NO: 12), one of ordinary skill in the art would not be able to envision that polypeptide having at least 95% sequence identity to AB604 would have same function as AB604.
While instant specification provide adequate written description for species polypeptide AB604 (SEQ ID NO: 12 as claimed in instant claim 5), instant specification does not provide adequate written description for the genus of polypeptide as claimed in instant claims.
Taken together, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 7-8, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent No. 8952130 (hereinafter US130; PTO-892).
US patent No. 8952130 was published on 10 February 2015 which is more than one year before EFD of instant application (31 May 2016) and therefore is available for 102 (a)(1) art.
Regarding claim 1 and 7, instant claim 1 encompasses the polypeptide, wherein amino acid residues of all six domains are derived from SEQ ID NO: 2. Therefore, SEQ ID NO: 2 (BMP-6) is encompassed by instant claim 1. US130 teaches SEQ ID NO: 49 which is same amino acid as SEQ ID NO: 2 of instant application (column 82; SCORE; result 7 of 2.rai). US130 teaches that BMP-6 binds to TGF-β receptor (Table 3, column 70). 

Result 7 of 2.rai

    PNG
    media_image1.png
    639
    643
    media_image1.png
    Greyscale
 

	Regarding claim 2, wherein-clause of claim 2 explains the meaning of algorithm and does not change the claim scope of claim 1. Therefore, claim 2 is also anticipated by US130.
	Regarding claims 8, 10 and 15, US130 teaches BMP6 homodimer (column 70, line 23-25).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  sequence search with SEQ ID NO: 12 shows that there is no prior art for chimeric polypeptide comprising the amino acid sequence of SEQ ID NO: 12.


Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643       

/Brad Duffy/Primary Examiner, Art Unit 1643